Citation Nr: 0328759	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  00-07 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to June 
1972.

This appeal to the Board of Veterans' Appeals (Board) 
originates from a January 2000 rating decision that denied 
the veteran's claim for service connection for PTSD.  The 
appellant submitted a notice of disagreement with the 
decision in March 2000, and a statement of the case was 
issued in April 2000.  The appellant perfected his appeal to 
the Board with the filing of a substantive appeal in April 
2000.  


REMAND

Pertinent to the issue on appeal, the veteran initially 
requested a hearing before a Member of the Board (Veterans 
Law Judge) in his April 2000 substantive appeal.  After the 
veteran canceled previously scheduled Board hearings, the 
Board scheduled the veteran for a January 2004 Board hearing 
in Washington, DC.  In September 2003, the veteran canceled 
the January 2004 hearing in Washington, DC, requesting that 
he be scheduled, instead, to attend a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing).  The 
veteran explained that the RO was much closer to his home 
than Washington, D.C.  

Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  As such, and, in accordance with the veteran's 
request, the veteran must be provided an opportunity to 
present testimony at a Board hearing at the RO.

To ensure that full compliance with due process requirements 
have been met, this case is hereby REMANDED to the RO for the 
following action:

The RO should appropriately schedule the 
veteran for a Travel Board hearing at the 
RO at the earliest available opportunity.  
The RO should notify the veteran and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2003).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




